Citation Nr: 1426208	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-13 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss, to include as secondary to the Veteran's service-connected left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus, to include as secondary to the Veteran's service-connected left ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2010, the Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing.  The hearing transcript has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issue of entitlement to service connection for right ear hearing loss, to include as secondary to the Veteran's service-connected left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is related to his service-connected left ear hearing disability.  



CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service connection

The Veteran contends that his tinnitus is related to service and/or secondarily related to his service-connected left ear hearing loss disability.  

In order to obtain service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. 
§ 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2013).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

The Veteran reports that he experiences subjective tinnitus.  Tinnitus is a condition that a layperson is competent to identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  It is within a layperson's personal experience.  The Veteran's reports of tinnitus are credible as well as competent.  The Veteran was afforded a VA examination in November 2008 where the Veteran reported recurrent tinnitus which causes a buzzing noise, increased ear pressure and subsequent fainting.  The examiner opined that tinnitus was not caused by military service.  She reasoned that the Veteran's symptoms which he describes as tinnitus is actually a condition consistent with aural fullness in his left ear, spots in his eyes and passing out.  She opined that these symptoms are most likely related to changes in blood pressure, barometric pressure changes for the left ear and health-related problems.  

The November 2008 VA examiner's opinion does not appear to support a nexus between the Veteran's tinnitus and active service/ service-connected disability, but her rationale supports the Veteran's claim.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998) (the most probative value of a medical opinion comes from its reasoning).  In that regard, the examiner opines that the Veteran's tinnitus is "most likely related to . . . barometric pressure changes for the left ear."  The Veteran is service-connected for a left ear disability, which causes left ear hearing problems as well as ear infections.  The November 2008 VA examiner's opinion indicates that the Veteran's tinnitus symptoms are related to his left ear disability.  

The Board notes that the Veteran was also afforded a VA examination in October 2010 where the examiner opined that the Veteran's tinnitus is not "caused by or a result of or permanently aggravated by his history of military noise exposure and left ear infections."  He reasoned that the Veteran's tinnitus was caused by post-service recreational noise exposure.  

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claims of entitlement to service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 

In July 2010, the Board remanded the matter for an opinion regarding the etiology of the Veteran's right ear hearing disability, particularly whether it was secondarily related to his service-connected left ear hearing disability.  At the May 2010 Board hearing, the Veteran testified that when he gets a left ear infection, he also gets a right ear infection, which also causes problems with his hearing.  See Board Hearing Transcript, May 2010, pp.  7, 16-17.  

The Veteran was afforded a VA examination in October 2010 where the examiner opined that the Veteran's right ear hearing disability was not caused by or a result of, or permanently aggravated by history of military noise exposure and left ear infections.  He reasoned that the Veteran's right ear hearing loss was caused by and a result of his history of occupational avocational/recreational noise exposure post-service.  He further explained that the Veteran had normal hearing upon entry and separation from service.  He cited to research which states that hazardous noise exposure has an immediate effect on hearing and does not have a delayed onset, nor is it progressive or cumulative.  

However, the examiner did not consider the Veteran's lay statements which indicated that he incurs right ear infections and hearing loss secondary to his left ear infections.  Accordingly, an ear disease examination should be conducted on remand.  

At the May 2010 Board hearing, the Veteran indicated that he was treated by private doctors Lomeo, McDonald and Graham.  He also indicated that he has been treated at the Muskegon VA Medical Center (VAMC).  See May 2010, Board Hearing Transcript pp. 17-18.  In the July 2010 Board remand, the Board directed the Appeals Management Center (AMC) to obtain private and VA treatment records.  It does not appear that any VA treatment records from the Muskegon facility have been associated with the claims folder.  Therefore, on remand, these records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Further, in September 2010, the AMC sent the Veteran a letter requesting authorization for records from Drs. Lomeo, McDonald and Graham.  The Veteran did not reply to the letter.  Although the Veteran submitted records from all three doctors earlier in the claims process, it is unclear if there are any other relevant/recent records missing from any these providers.  Therefore, on remand, the Veteran should be given another opportunity to provide consent to obtain these records.  

In the July 2010 Board remand, the Board directed the AMC to send the Veteran proper notice regarding service connection, including on a secondary basis.  The Veteran was not provided any notice.  The AMC failed to comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  On remand, the Veteran should be provided with proper notice on how to substantiate his claim for service connection, particularly on a secondary basis.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to service connection for a right ear hearing disability as secondary to his service-connected left ear hearing disability.  

2.  Obtain VA treatment records, particularly those from Muskegon VAMC, pertaining to the Veteran and associate with the claims file.

3.  Contact the Veteran and request that he provide or authorize the release of records from Drs. Lomeo, McDonald and Graham.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure the same, or if it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Then, schedule the Veteran for an ear disease examination to determine the nature, extent, onset and etiology of his right ear hearing disability.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should provide opinions as to the following:

(a)  Whether it is at least as likely as not that (50 percent probability or greater) the Veteran's right ear hearing disability is caused by his service-connected left ear hearing disability.  Please provide a complete explanation for the opinion.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing disability is aggravated (i.e., worsened) beyond the natural progress by his service-connected left ear hearing disability.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's right ear hearing disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left ear hearing disability.  

The examiner's attention is directed to the Veteran's statement that he gets right ear infections and hearing problems nearly every time he has left ear infections.  See Board Hearing Transcript, May 2010, pp.  7, 16-17.  

5.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


